In The

  United States Court of Appeals
                      For the Seventh Circuit

                         _________________

N o. 08-1315

IN RE: FRAN K GALLO,
                                                             Debtor-A ppellee.

APPEAL OF: GILLIAN A. EM ERY


                            _________________

             Ap p eal from th e Un ited States District Cou rt
                   for th e Cen tral District of Illin ois.
  N o. 2:07-cv-02182-M PM -DGB--M ichael P. McCuskey, Chief Judge.

                            __________________

           ON M OTION TO FILE BILL OF COSTS IN STAN TER

                           SEPTEM BER 23, 2009*

                           ___________________

        RIPPLE, Circuit Judge (in ch am bers). Ap p ellee Fran k Gallo asks
th is cou rt to allow h is bill of costs to be filed late. Th e cou rt en tered



       *
           This op inion is being released initially in typescript form .
N o. 08-1315                                                                   Page 2

ju d gm en t in M r. Gallo’s favor on Ju ly 20, 2009, an d aw ard ed h im costs.
 Fed eral Ru le of Ap p ellate Proced u re 39(d ) says, “A p arty w h o w an ts
costs taxed m u st–w ith in 14 d ays after en try of ju d gm en t–file w ith th e
circu it clerk, w ith p roof of service, an item ized an d verified bill of costs.”
M r. Gallo’s bill of costs w as d u e on Au gu st 3, 2009, bu t h e d id n ot file h is
bill of costs by th at d ate. In stead , h e filed a m otion to file th e bill of costs
in stan ter tw o d ays later, on Au gu st 5, 2009.

         Fed eral Ru le of Ap p ellate Proced u re 26(b) allow s th e cou rt to
exten d th e tim e p rescribed by th e ru les or p erm it an act to be d on e after
th at tim e exp ires if a p arty sh ow s “good cau se” for th e d elay. In Denofre
v. Transportation Ins. Rating Bureau, 560 F.2d 859, 860-61 (7th Cir. 1977),
th is cou rt d en ied a requ est to file a late bill of costs, h old in g th at th e
Bu reau h ad n ot sh ow n good cau se to p ersu ad e th e cou rt to exercise its
d iscretion to allow th e late filin g. Th e Bu reau attem p ted to sh ow good
cau se by exp lain in g th at it h ad received th e cou rt’s op in ion th ree
bu sin ess d ays before th e bill w as d u e an d th at th e attorn ey of record w as
absen t from th e office d u rin g th e relevan t tim e. Id. Th e cou rt h eld th at
“th e m ere in atten d an ce to th e d aily ch ores in on e’s law office” d oes n ot
con stitu te good cau se. Id. at 861. It fu rth er n oted th at th ere h ad been
su fficien t tim e for cou n sel to file a m otion for an exten sion of tim e to file
th e bill of costs. Id. Th e op in ion in Denofre w as circu lated to all ju d ges
in regu lar active service an d n o ju d ge requ ested th at th e m atter be
reh eard en ban c. Id. at 861, n . 4; see Cir. R. 40.

          In h is m otion to file h is bill of costs in stan ter, M r. Gallo exp lain ed
th at th e bill of costs w as late becau se h e n eed ed “to coord in ate betw een
variou s m em bers of th e ap p eals team to accu m u late th e in form ation
n ecessary for th e calcu lation of costs in th is m atter.” Wh en th is cou rt
requ ested m ore in form ation , h e exp lain ed th at d eterm in in g th e am ou n t
of m on ey sp en t on cop ies took lon ger th an exp ected becau se th e firm s
com p osin g th e ap p ellate team are located in d ifferen t tow n s.

        M r. Gallo’s attem p t to sh ow good cau se falls sh ort of th is cou rt’s
exp ectation s as articu lated in Denofre. M r. Gallo d oes n ot ad equ ately
exp lain w h y com m u n ication betw een team m em bers in d ifferen t
N o. 08-1315                                                                    Page 3

location s d elayed th e filin g of th e bill of costs beyon d th e 14-d ay
d ead lin e. M oreover, even if com m u n ication w as d ifficu lt, M r. Gallo
cou ld h ave filed a m otion to exten d tim e to file th e bill of costs in w h ich
h e exp lain ed th e exten u atin g circu m stan ces. Con sid eration s of stare
d ecisis an d th e even -h an d ed treatm en t of litigan ts requ ires th at th is cou rt
follow circu it p reced en t. Accord in gly, M r. Gallo’s requ est to file h is bill
of costs in stan ter is d en ied .

                                                                             D EN IED